                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

  UNITED STATES OF AMERICA                         )
                                                   )        Case No. 4:20-cr-22
  v.                                               )
                                                   )        Judge Travis R. McDonough
  ANTHONY SATCHELL                                 )
                                                   )        Magistrate Judge Susan K. Lee
                                                   )


                                                ORDER



         Magistrate Judge Susan K. Lee filed a report and recommendation recommending that

  the Court: (1) grant Defendant’s motion to withdraw his not guilty plea as to Count One of the

  12-count Indictment; (2) accept Defendant’s guilty plea to the lesser included offense of the

  charge in Count One of the Indictment, that is, conspiracy to distribute a mixture or substance

  containing methamphetamine in violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(C); (3)

  adjudicate Defendant guilty of the lesser included offense of the charge in Count One of the

  Indictment, that is, that is, conspiracy to distribute a mixture or substance containing

  methamphetamine in violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(C); (4) defer a

  decision on whether to accept the plea agreement until sentencing; and (5) find Defendant shall

  remain in custody until sentencing in this matter (Doc. 228). Neither party filed a timely

  objection to the report and recommendation. After reviewing the record, the Court agrees with

  Magistrate Judge Lee’s report and recommendation. Accordingly, the Court ACCEPTS and

  ADOPTS the magistrate judge’s report and recommendation (Doc. 228) pursuant to 28 U.S.C. §

  636(b)(1) and ORDERS as follows:




Case 4:20-cr-00022-TRM-SKL Document 250 Filed 08/04/21 Page 1 of 2 PageID #: 859
     1. Defendant’s motion to withdraw his not guilty plea to Count One of the 12-count
        Indictment is GRANTED;

     2. Defendant’s plea of guilty to the lesser included offense of the charge in Count One of
        the Indictment, that is, conspiracy to distribute a mixture or substance containing
        methamphetamine in violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(C) is
        ACCEPTED;

     3. Defendant is hereby ADJUDGED guilty of the lesser included offense of the charge in
        Count One of the Indictment, that is, conspiracy to distribute a mixture or substance
        containing methamphetamine in violation of 21 U.S.C. §§ 846, 841(a)(1) and
        841(b)(1)(C);

     4. A decision on whether to accept the plea agreement is DEFERRED until sentencing; and

     5. Defendant SHALL REMAIN in custody until sentencing in this matter which is
        scheduled to take place on November 5, 2021 at 9:00 a.m. [EASTERN] before the
        undersigned.

     SO ORDERED.


                                              /s/Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE




                                      2
Case 4:20-cr-00022-TRM-SKL Document 250 Filed 08/04/21 Page 2 of 2 PageID #: 860
